Citation Nr: 0508087	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Veteran represented by:	Francis M. Jackson








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty for training from September 1957 
to March 1958 and later served on active duty from October 
1961 to March 1962.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and April 2000 rating 
decisions of the RO.  

This case was previously before the Board in April 2001 when 
service connection for a low back disorder and a 
gastrointestinal disorder was denied.  

The veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In October 2002, the veteran's attorney and VA General 
Counsel filed a Joint Motion to Vacate the April 2001 
decision.  The parties argued, in part, that VA had failed to 
fulfill its duty to notify as required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the amended 
"duty to notify" requires VA to notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by VA on behalf of the claimant.)  

In an October 2002 Order, the Court granted the Joint Motion 
vacating and remanding the case to the Board for further 
action.  

In June 2003, the Board remanded this case for further 
development of the evidence to include obtaining VA medical 
examinations.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconference hearing in April 2004.  

The issue of service connection for a gastrointestinal 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his attorney if further action is required on 
his part.  



FINDINGS OF FACT

1.  The veteran is not shown to have suffered a low back 
injury in 1957 during his period of active duty for training 
or during his subsequent active service.  

2.  During his period of active service, the veteran was 
treated on one occasion for lumbosacral strain in January 
1962.  

3.  The veteran is first shown to have demonstrated acquired 
low back pathology manifested by a spondylolisthesis 
following a work-related injury in 1973, more than 10 years 
after service.  

4.  The veteran underwent a lumbar fusion to ameliorate the 
spondylolisthesis at L-4 and L-5 in 1978.  

5.  The currently demonstrated low back pathology including 
the residuals of the lumbar fusion and degenerative changes 
is not shown to have had its clinical onset in service or to 
be due to an injury or other event of service.  



CONCLUSION OF LAW

The veteran's disability manifested by the residual of a 
lumbar fusion for a spondylolisthesis and degenerative 
changes is not due to disease or injury that was incurred in 
or aggravated by service; nor may any arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA 

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
a low back disorder.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on this issue.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  The veteran, moreover, has been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by a July 2003 letter, the May 2000 Statement of the 
Case, and the November 2000 and February 2004 Supplemental 
Statements of the Case, the veteran has been notified of the 
evidence needed to establish the benefit sought, and via the 
July 2003 letter and the February 2004 Supplemental Statement 
of the Case, he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that the veteran was apprised of the relevant 
aspects of VCAA after initial RO consideration of his claim.  
See Pelegrini v. Principi, 16 Vet. App. 259 (2004); Pelegrini 
v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 
24, 2004).  However, any defect in currently prescribed 
procedure must be considered harmless.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action on this claim would only serve to burden VA with no 
foreseeable benefits flowing to the veteran.  


Factual Background 

The medical records for the veteran's period of active duty 
for training are negative for complaints or findings 
referable to a back disorder.  

When the veteran was examined for service entrance in October 
1961, complaints or findings of a back disorder were not 
noted.  The veteran was seen at a service clinic in January 
1962 for lumbosacral strain, which was treated with heat, 
wintergreen, medication and a bed board.  He was assigned to 
light duty. (Wintergreen is an ointment used as a 
counterirritant for muscle pain.  Dorland's Illustrated 
Medical Dictionary 683, 1030, 1845 (28th ed. 1994).)  

The veteran's separation examination in February 1962 was 
negative for complaints or findings referable to a back 
disorder.  

A chronic back disorder is shown in 1973, when the veteran 
was admitted to a private hospital with back complaints.  The 
record indicates that he underwent myelograms in 1973 and 
1975 that were negative.  

A report of private X-ray studies in December 1974 indicates 
that the veteran had a cartilaginous pars interarticularis at 
L-4 with moderate spondylolisthesis; myelograms were grossly 
negative, but there were indirect signs of a diastematomyelia 
at D-12, and at L-1 and L-2.  

Diastematomyelia is a congenital anomaly, often associated 
with spina bifida, in which the spinal cord is split into 
halves by a bony spicule or fibrous band, each half being 
surrounded by a dural sac. Dorland's Illustrated Medical 
Dictionary 461 (28th ed. 1994).  

The veteran was hospitalized in May 1978 for complaints of 
pain in his low back and the right side of his abdomen.  He 
reported a "chronic history" of intermittent low back pain 
that was apparently activity related since his late 
adolescence.  

The veteran's symptoms "prior to that time," he said, "were 
only intermittent and usually associated with lifting."  He 
reported that, in 1973, he slipped while standing on the tank 
of his truck and holding onto the lever to operate the 
dumping mechanism.  He said that he twisted and sort of 
"wrenched" his back.  

Following that episode, the veteran began to develop more 
severe lower lumbar pain and was admitted to a private 
hospital, where a myelography was reportedly negative but he 
was noted to have a Grade I spondylolisthesis at L-4.  Since 
then, his symptoms had been more constant, but he also 
complained of pain radiating from the lumbar region into the 
right lumbar area and right lower abdomen and about the 
navel.  A lumbar myelogram at that time was negative, but a 
spondylolisthesis at L-4 was noted.  

The X-ray studies of the lumbar spine and pelvis in May 1978 
showed developmental weakness with a Grade I 
spondylolisthesis at L4-5 with a bilateral pars 
interarticularis defect at that level.  The radiologist 
remarked that, on December 31, 1977, the lateral lumbar spine 
did not show evidence of the forward migration of L-4 on L-5.  

The veteran was admitted to a private hospital in December 
1979 for surgical treatment of a symptomatic 
spondylolisthesis of L-4.  On admission, he complained that 
his "back pop[ed] out of place."  He said that this had been 
going on since 1973 and was exacerbated by a later accident.  

It was reported that, in 1973, the veteran had been 
hospitalized for a myelogram and had again been hospitalized 
about a year and a half previously by Dr. Cole.  It was 
reported that he was a self-employed truck driver and 
construction worker.  

The X-ray studies following admission showed an unchanged 
pars interarticularis defect and Grade I spondylolisthesis of 
L-4 on L-5, minor disc space narrowing with associated 
degenerative joint disease at L-4 and L-5, a minor Schmorl 
node concavity at the superior end plate of L-2, and minor 
incomplete first dorsal sacral arch compared to a study of 
May 2, 1978.  The lumbar spine was felt to be unchanged.  

During hospitalization, the veteran underwent a posterior 
laminectomy of L-4; decompression of the L-4 and L-5 nerve 
roots, bilaterally; and a lateral mass spinal fusion of L-4 
to S-1.  

The X-ray studies following surgery visualized some lipping 
changes of the vertebral bodies anteriorly, but the 
intervertebral disc spaces were well maintained.  A sclerotic 
margin was visualized at the superior right lateral vertebral 
body of the endplate of L-2, which had been noted on the 
study of May 2, 1978.  This was felt to represent old post-
traumatic change.  Otherwise, the lumbar spine studies showed 
no significant changes in relation to the post surgical 
laminectomy.  The diagnosis on discharge from the hospital 
was that of Grade I spondylolisthesis.  

Following his low back surgery, the veteran continued to have 
persistent signs of Grade I spondylolisthesis at L-4 and L-5.  
In July 1989, he underwent private magnetic resonance imaging 
of his lumbosacral spine, which indicated that the veteran 
was now experiencing pain radiating into both legs.  

The MRI was interpreted as showing L3-4 extradural soft 
tissue mildly impinging the ventral aspect of the thecal sac 
centrally and left of midline that could be due to a focal 
disc herniation or to a hypertrophic spur associated with the 
L-4 vertebral body segment.  L4-5 Grade I spondylolisthesis 
with associated degenerative disc disease without impingement 
of the neural foramina of the thecal sac was also seen.  

The veteran maintains, and has testified, that his low back 
disorder is due to a fall during his period of service.  

A VA examination in February 2000 noted that the veteran had 
reported that he "fell injuring his lower back" during 
service.  The examiner noted the single entry in the service 
medical records of lumbosacral strain.  The examiner also 
noted that no X-ray studies were taken at that time.  

The veteran indicated that the initial persistent pain had 
become intermittent but that he had noticed gradually 
increasing pain in the ensuing years.  The examination 
culminated in an assessment of persistent low back pain.  The 
examiner noted that the veteran was status post surgery at 
L5-S1 in 1979 with residuals of persistent discomfort and 
restricted range of motion.  

The VA examiner noted the "history of the [veteran's] 
injury, i.e., being thrown from a truck" and remarked that 
the episode in service "could be the beginning of his back 
problems," which were at least as likely as not related to 
his military service.  The examiner added that X- ray studies 
were not taken at that time and "could have concealed an 
underlying problem."  

In an addendum to this opinion in response to a request for 
clarification from the RO, the VA examiner said that the 
veteran stated that he had fallen from a truck and that the 
diagnosis was lumbosacral strain.  The examiner added that 
there was no documentation of overt trauma but that without 
X-ray studies "this could conceivably [have been] the 
beginning of his problems.  His subsequent injury could have 
exacerbated this condition."  

In a letter dated in December 1999, G.K. Gardner, Jr., D.O., 
said that the veteran had had "chronic pain in his low back 
since 1957."  Dr. Gardner reported that the veteran fell and 
injured his back while in service and had had problems since 
that time, as could be documented by his medical history.  

On an October 2003 VA medical examination report, the 
examiner indicated that he had reviewed the entire record to 
include the service medical records.  

On examination, the veteran reported that his back trouble 
began when he fell while helping to tear down barracks in 
1957 and landed on his back after falling from the rafters.  
He indicated as well that he did not undergo medical 
evaluation following the fall.  He also stated that, the 
following morning, he experienced low back stiffness.  

The VA examiner noted that the only entry in the service 
medical records concerning the low back was a January 1962 
notation reflecting evaluation for lumbosacral strain.  The 
examiner also observed that the veteran slipped and fell from 
a dump truck in 1973 thereby injuring his low back.  

The VA examiner further stated that the veteran began to 
develop severe lumbar pain following the latter injury and 
was hospitalized sometime thereafter.  The examiner described 
subsequent relevant medical evidence of record in detail.  
This evidence is already outlined hereinabove.  

The VA examiner concluded that the veteran's current low back 
condition did not have its onset in service.  First, the 
examiner explained that there was no documentation that the 
veteran fell from rafters in 1957 and, even if he did, 
according to the examiner, he did not suffer a serious injury 
at that time.  

The veteran did not seek evaluation for the injury and his 
only complaint was of low back stiffness the following day.  
He was not evaluated for lumbosacral strain until 1962 and 
was treated conservatively at that time.  The examiner added 
that the veteran did not experience a serious back injury 
until 1973 when he fell from a dump truck and that his 
current low back condition dates back to that injury.  

The examiner concluded that he did not believe that the 
veteran's low back condition resulted from any event or 
circumstance in service.  

In April 2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  The veteran's attorney 
argued that the same examiner who authored the favorable 
opinion regarding the etiology of the veteran's low back 
disability also signed the unfavorable October 2003 VA 
medical examination report.  

The representative argued that the record contained "two 
reports by the same guy that come to opposite conclusion."  
He further asserted that it appeared that VA was attempting 
to "find" evidence to counter the veteran's claim of 
service connection for a low back disability.  The veteran 
himself reported that he injured his back in service while 
helping to tear down a building in service.  

The Board observes in this regard that the VA examination 
reports were authored by a different VA physician.  The Board 
notes as well that the October 2003 VA examination report 
dealt with the low back as well as a gastrointestinal 
disability.  

A handwritten addendum to the October 2003 report dated in 
November 2003 discussed matters to do with the veteran's 
claim involving the gastrointestinal system.  That addendum 
was signed by the author of the February 2000 VA medical 
examination report.  

The Board notes that the author of the February 2000 VA 
medical examination report was noted to be a physician's 
assistant.  In any event, the addendum signatures are dated 
in November 2003 and appear to be associated with the 
handwritten addendum dealing with the gastrointestinal system 
and not the typed medical report dated in October 2003 and 
having to do with the low back.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the veteran may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 1.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Analysis

Initially, the Board acknowledges the veteran's belief that 
his current low back disability is related to a fall in 
service.  The veteran, however, is not qualified to render 
medical opinions upon which the Board may rely.  Espiritu, 
supra.  

Significantly, the Board notes that the service medical 
records contain no evidence of a fall or low back injury in 
1957 during period of active duty for training and that the 
only evidence of complaints is related to lumbosacral strain 
on one occasion in 1962 during his period of active service.  

Upon examination of the veteran and an extensive review of 
the file, the VA examiner in October 2003 concluded that the 
veteran's low back condition was unrelated to service.  The 
examiner took into account the veteran's medical history as 
recounted by him as well as his thorough review of the record 
in reaching his conclusions.  

He explained that the paucity and minor nature of evidence 
related to the low back in the service medical records and 
the fact that evidentiarily-supported back trouble began many 
years after service militated against concluding that the 
veteran's low back condition was related to service.  

The veteran suffers from a present low back disability, a 
condition necessary for the granting of service connection.  
See Gilpin, supra.  In addition to a current disability, 
however, the evidence must reflect an injury in service and a 
nexus between the currently demonstrated disability and the 
injury in service.  38 C.F.R. § 3.303.  

The comprehensive and thorough October 2003 VA medical 
examination report reflects a conclusion to the contrary.  
That is, the report clearly establishes that the veteran's 
current low back disability is related to a post-service 
incident and there is no relationship between the veteran's 
currently diagnosed low back disability and any documented 
event of service.  

The Board recognizes that, in February 2000, a VA examiner 
provided a different opinion.  However, that opinion is far 
less compelling and probative than that discussed 
hereinabove.  

It is speculative in nature and is based on a far less 
comprehensive review of the evidentiary record.  The examiner 
in this regard relied on the historical information provided 
by the veteran that is not supported by the medical evidence 
of record.  In fact, the fall from a truck reported by the 
veteran is clearly shown to have happened many years after 
service.  

The reported history of having fallen in 1957 is not 
independently comfirmed by the medical record.  Dr. Gardner's 
history of chronic low back pain since 1957 also is not 
supported by the competent evidence on file.  Finally, the 
veteran's own lay assertions are show to be inconsistent and 
unsupported at best.  

As such, the Board must credit the October 2003 VA medical 
opinion in reaching a decision in this case.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

The representative's assertions that the two medical 
examination reports are authored by the same examiner are not 
supported by the record.  The author of the February 2000 VA 
orthopedic examination report is a signatory to the November 
2003 addendum to the October 2003 medical examination report.  
The addendum deals with gastrointestinal issues.  

In addition, the October 2003 VA medical examination report 
is far more convincing and probative than is the private 
physician's opinion that is not supported by competent 
evidence of ongoing low back problems since 1957.  

There is no applicable law or regulation preventing VA 
examiners from arriving at opposite conclusions upon further 
study of and reflection upon a medical matter.  Furthermore, 
there is no provision requiring the Board to consider only 
the favorable opinion when an examiner happens to change his 
or her medical assessment.  

The Board has articulated its reasons for crediting the 
October 2003 VA medical examination report, and it need not 
reiterate its rationale at this time.  The Board further 
finds no evidence that VA has made an effort, either 
deliberate or inadvertent, to pursue evidence to deny the 
veteran's claim.  

In sum, this is a case where the preponderance of the 
evidence weighs against the veteran's claim as the medical 
evidence does not establish the presence of a low back injury 
or related disability in service or for many years 
thereafter.  As the preponderance of the evidence is against 
his claim, the benefit of the doubt rule is not for 
application.  Ortiz, supra.  



ORDER

Service connection for a low back disorder is denied.  



REMAND

The medical evidence is still not entirely clear regarding 
the precise nature and likely etiology and of the claimed 
gastrointestinal disability.  This is particularly true 
because the January 2004 VA medical report is handwritten and 
hardly legible.  

The VA examiner who conducted the October 2003 medical 
examination and authored the November 2003 medical 
examination report and the January 2004 addendum should again 
be asked to review the record and indicate whether the 
veteran suffers from current gastrointestinal disability due 
to disease or injury during his period of active duty for 
training from September 1957 to March 1958 or his period of 
active service from October 1961 to March 1962.  

A rationale for all conclusions must be provided.  The 
examiner must be sure to type his report so that it is fully 
legible to counsel and judges at the Board.

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO must inform the veteran of the 
provisions of VCAA, the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.  
Quartuccio, supra.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should undertake to contact 
the VA examiner who conducted the October 
2003 medical examination and authored the 
November 2003 medical examination report 
and January 2004 addendum in order to 
obtain answers the following questions:  
(a) Whether the veteran manifested any 
gastrointestinal disability during either 
of his two periods of service.  (b) If 
so, the examiner must state whether such 
disability clearly and unmistakably 
existed prior to service.  If the answer 
to the foregoing is yes, the examiner 
must opine whether such disability 
underwent an increase in severity beyond 
the natural progression during service.  
(c) Finally, the examiner should identify 
all current gastrointestinal disability 
and opine whether such disability is as 
likely as not is due to any 
gastrointestinal disability manifested in 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
responding to the foregoing questions.  
The examiner should indicate in the 
report that the claims file was reviewed.  
A rationale for all opinions and 
conclusions must be provided.  

3.  If the VA examiner is unavailable, 
the veteran must be afforded another VA 
gastrointestinal examination.  The 
examiner must examine the veteran and 
answer the questions stated in item 
number 3 after accomplishing any 
indicated diagnostic tests.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


